Title: To George Washington from Major General Philip Schuyler, 12 June 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany June 12th 1776

I had Just closed my Letter No. 1 when I received the Inclosed from General Sullivan which was Left open for my perusal I am extreamly Happy that it contains such Favorable Accounts and do myself the pleasure to Congratulate your Excellency—I am still in Hopes if reinforcements are soon sent we shall hold Canada, Especially as the Canadians are so friendly—I am however humbly of Opinion That we still ought to Build the Gundalos, and make every preparation to prevent the Enemys Crossing the Lake and penetrating into the Colonies which I think will Certainly be our own Faults if they do. God Bless you my Dr Genl and Belive me Most Fervently Your Obedient Humb: Servt

Ph: Schuyler

